Citation Nr: 0028562	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a shrapnel wound scar of the right hip.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942 and from August 1945 to January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The RO, in pertinent part, denied entitlement to an increased 
(compensable) evaluation for a shrapnel wound scar of the 
right hip.

In March 2000 the RO granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability, effective from June 26, 1997.


FINDING OF FACT

The veteran sustained a shrapnel wound of the right hip that 
is manifested by a residual scar that is well healed, 
nonadherent and nontender, with no objective evidence of any 
demonstrable residual functional impairment of the right hip.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for a shrapnel wound scar of the right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7805 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the RO in June 1958 granted service 
connection for residuals of a shrapnel wound scar of the 
right hip and assigned a noncompensable (0 percent) rating 
under Diagnostic Code 7805.  The RO reviewed service records 
and other evidence from the veteran, and determined it 
established that he sustained the wound as claimed.  A VA 
examiner in 1955 reported that he had no complaints with 
respect to the right hip, and that the right hip was normal 
on x-ray.  The examiner found a smooth, nonadherent scar, 1/4" 
in diameter, that was located about 11/2 inches above the crest 
of the ilium.  The examiner reported that no disability was 
observed in the movements of the right hip joint, and that 
reflexes were physiological.  The diagnosis was residuals of 
a shrapnel wound, right hip.  

The veteran's correspondence that VA received in June 1997 
included a claim for increase.  He submitted private medical 
evidence that addressed other disabilities.  

On a VA examination of the right hip disability in 1998 the 
veteran's complaints included weakness, and the examiner 
reported that he could do simple household chores, garden, 
and sweep the yard.  The examination was negative for pain, 
weakness, stiffness, flare-ups of joint disease, painful 
motion or instability.  The examiner reported that veteran 
did not need a cane, crutch or brace and that he had a normal 
gait.  

The ranges of motion, flexion 0 to 125 degrees, extension 0 
to 30 degrees and abduction 0 to 45 degrees, equaled the 
stated normal ranges of hip motion.  The radiology report 
noted no evidence of retained metallic foreign bodies or 
fracture.  The radiology impression was minimal degenerative 
arthritis without limitation of motion, both hips.  The 
examiner's diagnosis was residuals, shrapnel wound of the 
right hip and minimal degenerative arthritis of both hips.  

Examination of the right hip wound scar was also completed.  
The examiner's history noted no current symptoms.  The scar 
was described as hardly visible, smooth in texture and 
negative for tenderness, adherence, ulceration, elevation or 
depression.  There was no underlying tissue loss or 
disfigurement and no limitation of function from the scar.  
The diagnosis was residuals, shrapnel wound of the right hip.

In February 1999 the veteran testified at a RO hearing that 
he had severe right hip pain that interfered with this 
ability to walk.  He said that he believed he had traumatic 
arthritis of the right hip that was related to the shrapnel 
wound.  He also complained about the VA examination.  

VA reexamined him in March 1999 for the right hip and other 
complained of right lower extremity joints.  An examiner 
reported that the veteran had no complaint of pain over the 
right hip and did not need crutches, cane or brace, etc.  He 
had a full range of motion.  The examiner opined that the 
veteran's symptoms were probably not post-traumatic in nature 
but degenerative.  The examiner deferred to the previous 
diagnosis. 

The veteran reported on his VA application for a total 
disability rating based on individual unemployability (TDIU) 
that he last worked full time as an electrician in 1989.  He 
stated that he had to climb poles and ladders, and that he 
could no longer do this because of his heart disease.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Hip, ankylosis, unfavorable, with extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated, shall be rated 90 percent.  Intermediate 
ankylosis shall be rated 70 percent.  Favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction shall be rated 60 percent.  
Diagnostic Code 5250.

The rating schedule provides a 10 percent rating for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5251.

The rating schedule provides a 40 percent rating for 
limitation of flexion of the thigh to 10 degrees, a 30 
percent rating for flexion limited to 20 degrees, a 20 
percent rating for flexion limited to 30 degrees and a 10 
percent rating where thigh flexion is limited to 45 degrees.  
Diagnostic Code 5252.

The rating schedule provides a 20 percent rating for 
impairment of the thigh, limitation of abduction, with motion 
lost beyond 10 degrees.  Limitation of adduction of the 
thigh, cannot cross legs, may be rated 10 percent.  
Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees in the affected leg may be rated 10 percent.  
Diagnostic Code 5253.

The rating schedule provides an 80 percent rating for flail 
joint of the hip. Diagnostic Code 5254.

The rating schedule provides an 80 percent rating for 
impairment of the femur, fracture of shaft or anatomical neck 
with nonunion, with loose motion (spiral or oblique 
fracture).  With nonunion, without loose motion, weight-
bearing preserved with aid of brace, a 60 percent rating is 
provided.  Fracture of the surgical neck of the femur with 
false joint shall be rated 60 percent.  Malunion of the femur 
with marked knee or hip disability shall be rated 30 percent; 
with moderate knee or hip disability, 20 percent and with 
slight knee or hip disability, 10 percent.  Diagnostic Code 
5255.

The standardized description of ankylosis and joint motion 
measurement included in the rating schedule shows hip flexion 
from 0 to 125 degrees and hip abduction from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Superficial scars poorly nourished, with repeated ulceration 
shall be rated 10 percent.  Diagnostic Code 7803.

Superficial scars, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.



A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  The 
examiners addressed relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examination and that the examination was comprehensive and 
addressed relevant rating criteria.  The medical examination 
records include sufficient detail regarding the veteran's 
right hip disorder to apply current rating criteria and are 
considered the best evidence for an informed determination of 
his current impairment from the disorder.  

Further, there has not been reported any more recent 
comprehensive evaluation or treatment since the VA examined 
him in 1999.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, does preponderate against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is manifested by no appreciable symptoms of pain or 
limitation of motion objectively assigned to the wound 
residuals.  The wound scar is not shown to be poorly 
nourished or objectively as tender and painful.  Further, the 
VA examiner in 1998 did not find any impairment of function 
linked to the wound scar.  

The Board finds that the level of impairment, overall, 
appears to have been consistent throughout the period covered 
by the appeal in view of the recorded findings on 
comprehensive examinations.  The record shows right hip 
arthritis that has not been linked to the right hip wound 
residuals.  The veteran was examined after he claimed the 
right hip arthritis was post-traumatic and the examiner did 
not agree with this assertion.  Essentially, nondisabling 
wound residuals reflected by a well healed scar were shown in 
the recent assessments that took into account factors listed 
in 38 C.F.R. §§ 4.40 and 4.45 and found no weakness, 
fatigability, incoordination or pain complained of that was 
linked to the right hip wound.  38 C.F.R. § 4.7.  There is no 
objective basis for an alternative rating to scar residuals 
in the absence of any demonstrable orthopedic or muscle 
injury linked to the right hip wound in service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the shrapnel wound 
scar of the right hip.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to an increased (compensable) disability rating 
for a shrapnel wound scar of the right hip is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

